        Case 1:15-cr-00095-AJN Document 2997 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                9/11/20


  United States of America,

                 –v–
                                                                      15-cr-95 (AJN)
  Okeifa John,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:
       A conference on alleged violations of supervised release in this matter is currently

tentatively scheduled for September 21, 2020 at 10:30 a.m. The Court will issue a public order

confirming the exact date and time as soon as a time slot at the Metropolitan Correctional Center

is scheduled. In light of the COVID public health crisis, there are significant safety issues

related to in-court proceedings. If the Defendant is willing to waive his physical presence, the

proceeding will be conducted remotely. Accordingly, defense counsel shall provide Mr. John

with the waiver of physical presence form that was attached to the Court’s July 29, 2020 Order.

Dkt. 2939. If Mr. John, after reviewing the form and being advised of its contents, wishes to

waive his right to be physically present, he and his counsel should return the executed waiver

form no later than September 18, 2020. Finally, by September 16, 2020, the parties shall submit

a joint letter indicating how they intend to proceed at the conference.


       SO ORDERED.


 Dated: September 11, 2020                        ____________________________________
        New York, New York                                  ALISON J. NATHAN
                                                          United States District Judge
